Pee Cueiam:
The Central Bank, by the sale under the levari facias on the Lord mortgage, was vested with the interests of Brickell and Hite in the premises in suit, but did not by that sale acquire Earley’s interest, for that was expressly excepted by the plaintiff’s copy of his claim filed. It was so excepted because Earley had previously paid off one third of the mortgage debt, and had taken a release. It is, therefore, perfectly obvious that the sale by Brickell and Hite of the- two ninths of what was Earley’s prop-arty conveyed no tangible interest therein to the bank.
Judgment affirmed.